Citation Nr: 1139332	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-38 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to the service-connected degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes.  

2.  Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes.

3.  Entitlement to an increased evaluation for degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes, currently evaluated as 40 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for degenerative arthritis, right knee; degenerative arthritis, left knee; chronic obstructive pulmonary disease (COPD); peripheral neuropathy, left upper extremity; peripheral neuropathy, left lower extremity; and TDIU.  The RO also denied increased evaluations for the Veteran's service-connected back disability and peripheral neuropathy, right lower extremity.  The Veteran filed a timely notice of disagreement with respect to all eight issues.  

In September 2007, the RO granted service connection for peripheral neuropathy of the left lower extremity, and this issue is not in appellate status. 

The RO issued a statement of the case in October 2007 with respect to the remaining issues.  Later that month, the Veteran filed a VA Form 9 in which he specifically limited his appeal to the back, left knee, right knee, peripheral neuropathy of the left upper extremity, and TDIU issues.

In January 2008, the Veteran withdrew the appeal for service connection for peripheral neuropathy of the left upper extremity.
The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the knee claims have been recharacterized to reflect the theories of direct and secondary service connection. 

The issues of entitlement to secondary service connection for a sinus condition, anxiety, a sleep disorder, hypertension, diabetes, and weight loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October and December 2007, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  He was scheduled for his requested hearing June 3, 2009.  A May 4, 2009 letter notified him of the time and place of the hearing.  38 C.F.R. § 20.704(b) (2011).  The record shows that he did not report for the hearing.  

However, on May 11, 2009, the RO received a letter from the Veteran dated May 6, 2009.  The Veteran stated "I wish to continue my appeal to the [Board]."  He indicated that there had been a death in the family.  He further stated "I still wish to appeal [the issues currently on appeal]."  The Veteran noted that he planned on having a specialist review his medical condition in July or August 2009, and requested that the RO "hold any further proceeding until afterwards."

The Board construes this statement as a request to postpone (e.g., reschedule) the requested hearing.  In this regard, the Board notes that a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Accordingly, the Board concludes that the Veteran's previously requested hearing must be rescheduled.  Notice should be sent to him in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2011).  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO in accordance with his request.  Notify the Veteran and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


